—Order unanimously reversed, on the law, without costs, and motion denied. Memorandum: Family Court improperly directed petitioner to comply with respon*1006dent’s demand for a further bill of particulars since the demand sought evidentiary matters rather than particulars of petitioner’s claim (see, 6 Carmody-Wait 2d, NY Prac § 36:3, at 182; Bassett v Bando Sangsa Co., 94 AD2d 358, 359, appeal dismissed 60 NY2d 962; Medaris v Vosburgh, 93 AD2d 882; Singer Warehouse & Trucking Corp. v Duskin, 87 AD2d 770, 771). (Appeal from order of Erie County Family Court, Notaro, J.—discovery.) Present—Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.